Vasquez-Tineo v 1764-1766 Westchester Ave., LLC (2019 NY Slip Op 03003)





Vasquez-Tineo v 1764-1766 Westchester Ave., LLC


2019 NY Slip Op 03003


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Renwick, J.P., Gische, Webber, Singh, JJ.


9070 21993/14

[*1]Ramon Vasquez-Tineo, Plaintiff-Appellant,
v1764-1766 Westchester Avenue, LLC, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellant.
Mauro Lilling Naparty, LLP, Woodbury (Anthony F. DeStefano of counsel), for respondents.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 17, 2018, which denied plaintiff's motion for summary judgment on the issue of liability on the Labor Law § 240(1) claim, unanimously affirmed, without costs.
Plaintiff established entitlement to judgment as a matter of law by his testimony that he fell from an unstable ladder that collapsed while he was painting (see Kebe v Greenpoint-Goldman Corp., 150 AD3d 453 [1st Dept 2017]). In opposition, defendants submitted evidence, including testimony of a supervisor of the job site, that raised triable issues of fact as to the circumstances surrounding the accident, including what ladder plaintiff was using when he fell (see e.g. Hobbs v MTA Capital Constr., 159 AD3d 544 [1st Dept 2017]; Perez v Folio House, Inc., 123 AD3d 519 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK